Citation Nr: 0712712	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-18 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to a compensable disability rating for 
service-connected hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	David W. West, Agent 
Representative


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.  He had an additional period of active duty 
from October 1982 to August 1987 that was terminated with a 
Bad Conduct discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The veteran testified at a hearing before a Decision Review 
Officer (DRO) in October 2002.  At that hearing, his agent 
said that the initial rating decision that granted service 
connection for hearing loss in the left ear was wrong in 
limiting it to the one ear in 1973.  Further, it was hoped 
that this would be corrected and that an award would be made 
retroactive to when the veteran got out of service.  (DRO 
Transcript pp. 1-2).  The veteran submitted a written 
statement to that effect, also in October 2002.  

The Board construes the oral and written statements to raise 
an issue of clear and unmistakable error (CUE) in a March 
1973 rating decision in that service connection was not 
granted for hearing loss in the right ear.  The issue has not 
been developed or certified on appeal and is referred to the 
RO.


FINDINGS OF FACT

1.  The veteran served on active duty from February 1971 to 
February 1973 and received an Honorable discharge.

2.  The veteran had a period of active service from October 
1982 to August 1987.  He received a Bad Conduct discharge as 
a sentence from a Special court-martial in August 1987.  

3.  The veteran's character of service, for the period from 
October 1982 to August 1987, is a bar to any benefit for 
disability compensation purposes for a disability related to 
that period of service.  

4.  The veteran was denied service connection for a right 
knee disorder by way of a rating decision dated in March 
1973.  Notice was provided that same month.  The veteran did 
not perfect an appeal and the decision became final.

5.  The evidence received since the March 1973 rating 
decision is new, but is not so significant that it must be 
considered to decide fairly the merits of a claim of service 
connection for a right knee disorder.  

6.  The veteran first exhibited symptom's of a right shoulder 
disorder during his second period of service.  There is no 
competent, objective evidence of record to demonstrate a 
nexus to his military service from February 1971 to February 
1973.

7.  The veteran's hearing loss is manifested by Level I 
hearing in the right ear during the appeal period and Level V 
in the left ear in July 2001, and Level III in August 2004.


CONCLUSIONS OF LAW

1.  The March 1973 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.1103 (2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a right 
knee disorder has not been received.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The veteran does not have a right shoulder disorder that 
is the result of disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. §§ 101(18), 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.12, 3.303, 3.304 (2006).

4.  A compensable evaluation for service-connected hearing 
loss in the left ear is not warranted.  38 U.S.C.A. §§ 1155, 
1160, 5107 (West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.85 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006).  Proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim.

The veteran's claim for service connection, to include 
reopening his claim for service connection for a right knee 
disorder, and increased rating was received in February 2001.  
The veteran's claim was denied in September 2001.

The veteran testified at a DRO hearing in October 2002.  The 
DRO explained to the veteran that his previous claim 
involving his right knee was denied because there was no 
evidence to show that a pre-existing injury was aggravated 
during service.  He was informed of what evidence he needed 
to submit to substantiate a claim for service connection for 
the right knee.  (Transcript p.3).

The veteran's claim, for all issues, was re-adjudicated and 
he was issued a statement of the case in February 2003.  

The Board remanded the case in May 2004.  The RO wrote to the 
veteran in July 2004.  He was informed of the evidence 
necessary to substantiate his claim for service connection, 
to include providing new and material evidence.  He was 
informed of VA's responsibilities in the development of his 
claim, what he should do to help, and to submit evidence to 
VA.  The veteran was advised of the evidence of record.  The 
veteran did not respond to the letter.

The RO issued a supplemental statement of the case (SSOC) in 
October 2004.  The SSOC informed the veteran that his claim 
remained denied.  The SSOC also informed him of the reasons 
and bases for the denial.

During the pendency of the veteran's claim, the United States 
Court of Appeals for Veterans Claims (Court), issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

The veteran received the required notice regarding the degree 
of disability and effective date of awards in March 2006.  

The veteran has been represented in his claim by an agent 
since October 2002.  He has been afforded two hearings in 
which the evidence of record was discussed and the veteran 
provided his opinion as to how the evidence supported his 
claim for benefits.  The veteran has not alleged any 
prejudice in the development of his claim due to the timing 
or content of notice in this case.  He has effectively 
participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The Board notes that 
the veteran identified a possible source of additional 
records at the time of his DRO hearing in October 2002.  He 
and his agent stated they would obtain those records.  There 
is no indication in the record that the veteran provided 
those records to the RO.

The veteran also identified another possible source of 
records at his hearing in June 2003.  However, when the RO 
wrote to the veteran in July 2004 regarding sources of 
evidence he neither asked the RO to obtain the records nor 
said that he would be submitting the records on his own.  He 
did not provide any additional identifying information as to 
the source of the records or provide the required 
authorization for the RO to request the records.  

The veteran's SMRs were already of record.  The veteran 
submitted military personnel, VA medical records, and other 
records.  He was afforded VA examinations.  He testified at a 
DRO and Travel Board hearing.  The veteran has not alleged 
that there is any outstanding evidence pertinent to his 
claim.  

Finally, The Board has considered whether a VA examination, 
regarding the right shoulder, was required in this case under 
the duty to assist provisions codified at 38 U.S.C.A. § 
5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  
See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The 
duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider whether an examination is necessary include whether 
there is evidence of a current disability, and whether there 
is evidence that the disability may be associated with the 
veteran's military service but there is not sufficient 
medical evidence to make a decision on the claim.  Id.

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
veteran alleges that he has a right shoulder disorder that 
first occurred during his initial period of active duty.  
However, he has not provided evidence, other than his own 
statements, to support that contention.  He initially claimed 
the disorder began in 1984 but later amended his claim to say 
it was related to his prior period of service.  There is no 
evidence to demonstrate any type of a right shoulder disorder 
during the period of service from 1971 to 1973.  Further, the 
other evidence of record demonstrates an onset in the 1980's.  
Thus, there is no requirement to obtain a VA medical 
examination in this case.  See McLendon, 20 Vet. App. at 85-
86; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (a veteran is required to show some causal connection 
between his disability and his military service). 

In light of the Board's determination that new and material 
evidence had not been received, no examination was required 
in regard to the veteran's right knee disorder.  See 
38 C.F.R. § 3.159(c)(4)(iii) (2006).

The Board finds that VA has complied, to the extent required, 
with the duty- to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e).


The Issues

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the above-mentioned requirements for service 
connection, it should also be noted that claimants are 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only 
such conditions as are recorded in entrance examination 
reports are to be considered as "noted," and a history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a "notation" of such 
conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see 
also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history 
of preservice existence of conditions recorded at the time of 
examination will be considered together with all other 
material evidence in determinations as to inception (citing 
38 C.F.R. § 3.304(b))

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

New and Material Evidence

The veteran is seeking to reopen a claim of entitlement to 
service connection for a right knee disorder.  He submitted 
his application to reopen a claim of service connection in 
February 2001.

The veteran was originally denied service connection for a 
right knee disorder by way of a rating decision dated in 
March 1973.  He did not appeal and that decision became 
final.  See 38 C.F.R. §§ 20.300, 302, 20.1103 (2006).  As a 
result, service connection for a right knee disorder may now 
be considered on the merits only if new and material evidence 
has been received since the time of the last final denial.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The Board notes that on August 29, 2001, the definition of 
new and material evidence was amended.  The Board points out, 
however, that the referenced amendment to 38 C.F.R. 
§ 3.156(a) is only effective for claims received on and after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (2001).  As the 
veteran's claim was received in February 2001, the prior 
definition of new and material evidence is for application.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 1973 decision 
consisted of the veteran's service medical records (SMRs).  
The veteran reported a history of an injury to the right knee 
as the result of being injured by a car in March 1969.  The 
veteran claimed that his knee was unstable.  The Report of 
Medical History (RMH) noted that there was no fracture but 
that the veteran had had 14 stitches.  His physical 
examination was normal although a scar on the right knee was 
noted.  The veteran was seen with a complaint of right knee 
pain in May 1971.  The clinical entry noted an old injury.  
An x-ray from that time noted superior spurring from the 
patella conceivably related to previous trauma and avulsion 
fracture.  The veteran was seen again in August 1971.  The 
veteran complained of pain behind his patella.  The results 
of the May 1971 x-ray were noted.  A scar on the medial 
aspect of the right patella was noted as well healed.  There 
was no swelling or effusion and there was a full range of 
motion.  X-rays of the right knee showed that the superior 
aspect of the patella was fragmented and irregular.  The 
report said that the appearance was that of an old injury, 
and possibly some calcification in the quadriceps tendon.  
The remainder of the knee appeared normal.  

The veteran was given an orthopedic consult in August 1971.  
He complained of aching and stiffness behind his right knee.  
The pain was mostly on the inside of the knee.  There was no 
effusion and a full range of motion on examination.  There 
was some crepitus beneath the right patella.  The impression 
was old fracture of the superior pole of the right patella 
and right chondromalacia.  The veteran was seen approximately 
a week later and the clinical entry noted that his complaint 
was mostly of scar pain.  The final clinical entry was dated 
in November 1972.  The veteran's knee was stable, with no 
effusion or clicking.  No impairment of the right knee was 
noted on the veteran's separation physical examination from 
September 1972.  

The RO denied the veteran's claim in March 1973.  The RO 
determined that the evidence did not show any aggravation of 
a pre-existing right knee disorder.  

The veteran submitted his current request to reopen his claim 
in February 2001.  The evidence added to the record since the 
March 1973 denial includes SMRs from his period of service 
from October 1982 to August 1987, a copy of a DD 214 for the 
latter period of service, statement from W. W. Locke, M.D., 
dated in March 1977, records from M.D., Wellman, M.D., dated 
in March 1998, military personnel records submitted by the 
veteran, police reports and other records relating to the 
death of the veteran's spouse in 1985, statement from C. M. 
Hayden, dated in June 2000, Administrative Decision, dated in 
August 2000, VA treatment records for the period from August 
1993 to June 2001, transcript of a DRO hearing from October 
2002, transcript from a Travel Board hearing in June 2003, VA 
examination reports dated in June 1999, July 2001, February 
2003, and August 2004, statements from the veteran.  

The statement from Dr. Locke related to treatment for ear-
related problems and hearing loss and is not relevant to the 
right knee issue.  The records from Dr. Wellman consisted of 
copies of laboratory studies, none of which pertain to the 
right knee claim.  

The personnel records submitted by the veteran relate to his 
second period of service.  They do not address any problems 
related to his right knee.  The police report relates to the 
death of his spouse in 1985.  The other records from the 
funeral, divorce papers, and district attorney regarding the 
investigation are not relevant to the issue on appeal.  The 
statement from C. M. Hayden did not address the veteran's 
right knee claim but provides a generalized view of the 
veteran's circumstances following the death of his spouse.

The veteran's DD 214 for his second period of service 
reflects that he received a Bad Conduct discharge as the 
result of a sentence from a Special court-martial in service.  

In general, a discharge or release from active service under 
conditions other than dishonorable is a prerequisite to 
entitlement to VA pension or compensation benefits.  
38 U.S.C.A. § 101(18) (West 2002); 38 C.F.R. § 3.12(a) 
(2006).  The provisions of 38 C.F.R. § 3.12(b) set out 
conditions under which discharge or release from service 
constitutes a bar to the payment of pension or compensation 
benefits.

The RO issued an Administrative Decision that found the 
veteran's discharge from service in August 1987 was the 
result of willful misconduct and that his discharge was a bar 
to receipt of benefits in August 2000.  

The SMRs for the period from October 1982 to August 1987 show 
that the veteran had no complaints of a right knee problem at 
the time of his entrance examination in March 1982.  The 
veteran did not provide any history of a prior problem.  The 
records reflect that he was seen for a complaint of right 
knee pain in March 1986.  The entry noted that the pain 
developed after the veteran had been using weights with his 
legs.  The assessment was probable chondromalacia disease.  
The veteran was seen with complaints of pain to the right 
patella for three months in June 1986.  The veteran 
complained of pain when sitting with his patellae bent for 
more than 15 minutes.  The assessment was moderate strain 
versus arthritis.  There was no right knee disorder reported 
on the veteran's discharge examination of September 1986.  
The scar on his right patella was recorded.

The VA examinations are not relevant to the issue with the 
exception of an orthopedic examination dated in March 1999.  
The veteran complained of injuring his right knee while 
crawling through an obstacle course in 1971.  The examiner 
provided a diagnosis of arthralgia of the right knee.  X-rays 
of the right knee were interpreted to show no bony 
abnormality.  

The VA treatment records do not provide evidence that any 
current right knee complaints are related to the veteran's 
military service.  In addition, the veteran was hospitalized 
for treatment of cellulitis of the left knee in August 1993.  
An extensive physical history was done at that time and there 
was no mention of any type of right knee problems.  

The veteran testified about his having injured his right knee 
prior to service.  He also testified that he felt that he 
suffered additional injury to his knee from doing various 
forms of physical training, to include the obstacle course, 
at his several military units.  The Board has considered the 
veteran's testimony in determining whether it represents new 
and material evidence.  However, his testimony alone, even 
afforded the presumption under Justus, is not sufficient to 
reopen his previously denied claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1995).

The Board finds that the evidence associated with the claims 
folder, since the March 1973 decision, is new.  Further, the 
evidence, considered by itself, or in conjunction with the 
other evidence of record, is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  The evidence does not tend to provide significant 
information pertinent to the underlying issue that the 
veteran suffered an aggravation of a previously existing 
right knee disorder during his first period of service.  
Accordingly, the Board concludes that the veteran has not 
submitted new and material evidence under 38 C.F.R. § 
3.156(a) and the claim is denied.

Service Connection

The veteran originally claimed that he suffered a right 
shoulder injury during his second period of service.  He 
later amended his claim to say that the injury was incurred 
during his first period of service.

The SMRs for the period of service from February 1971 to 
February 1973 contain no evidence of any complaints involving 
the right shoulder.  There are no problems listed by the 
veteran at the time of his separation from service in 1973.  

The SMRs for the latter period of service document multiple 
treatments for complaints of cervical spine (neck) pain and 
right shoulder pain.  An entry from July 1985 noted that the 
veteran said he was involved in a motor vehicle accident 
(MVA) six years earlier at which time he suffered a whiplash 
injury.  The records did not reflect any history by the 
veteran of problems or complaints associated with his first 
period of military service.  

The VA treatment records, beginning in 1993, approximately 20 
years after service, do show continued treatment for 
complaints of neck and right shoulder pain.  However, there 
is no evidence in the records that relates the veteran's 
complaints to his first period of service.  There are a 
number of entries in 1994 and beyond where the veteran gives 
a history of neck and right shoulder pain going back 
approximately 15 years, a time that would not establish the 
onset of his problem during his first period of service that 
ended in February 1973.  That 15-year timeframe would be 
consistent with the MVA that the veteran related occurred six 
years earlier when he was treated in service in 1985.  

The objective medical evidence does not demonstrate any right 
shoulder problems during service from 1971 to 1973.  The 
objective medical evidence of record establishes that the 
identification of and treatment for right shoulder complaints 
first occurred during the veteran's second period of service.  
The evidence of record also establishes that his character of 
service for that period of service represents a bar to the 
payment of benefits for disabilities arising from that 
period.  Accordingly, the veteran's claim for service 
connection for a right shoulder disorder is denied.

Increased Rating

The veteran was granted service connection for hearing loss 
in the left ear in March 1973.  A claim for service 
connection for hearing loss in the right ear was referred by 
the Board in its remand of May 2004.  The RO denied service 
connection for hearing loss in the right ear in September 
2004.  Notice was provided that same month.  There is no 
indication in the claims folder that the veteran expressed 
disagreement with the denial.  The veteran's claim for an 
increased rating will be evaluated based on his being 
service-connected for hearing loss in his left ear.

The veteran submitted his current claim in February 2001.  He 
was afforded a VA audiology examination July 2001.  
Audiometric testing revealed puretone thresholds of 25, 50, 
70, and 65 decibels in the right ear, at 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  Testing also revealed 
puretone thresholds of 25, 60, 75, and 75 decibels in the 
left ear for the same frequencies.  The average decibel 
losses were 53 in the right ear and 59 in the left ear.  The 
veteran had a speech discrimination score of 84 percent in 
the right ear and 72 percent in the left ear.

The veteran testified about his hearing loss at his DRO 
hearing in October 2002.  Subsequent to the hearing, the 
veteran submitted copies of VA outpatient audiograms dated in 
1998 and 2001, along with a duplicate copy of a prior VA 
audiology examination from March 1999.  The veteran had 
audiograms done in March and June 2001, respectively.  The 
results of the audiograms cannot be used for rating purposes 
as they were not done to evaluate the level of impairment and 
neither audiogram contains a measure of hearing loss at the 
3,000 Hertz level.  Moreover, the June 2001 audiogram did not 
test the veteran's speech discrimination ability.  

The veteran was scheduled for a new VA examination in 
February 2003.  However, the examiners concluded that the 
test results were not valid and no report was furnished.

The Board remanded the case to obtain a new VA examination in 
May 2004.  The veteran was afforded a VA audiology 
examination August 2004.  Audiometric testing revealed 
puretone thresholds of 40, 70, 65, and 65 decibels in the 
right ear, at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Testing also revealed puretone thresholds of 
40, 70, 80, and 75 decibels in the left ear for the same 
frequencies.  The average decibel losses were 60 in the right 
ear and 66 in the left ear.  The veteran had a speech 
discrimination score of 92 percent in the right ear and 84 
percent in the left ear

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).

In cases where service connection is in effect for only one 
ear, the nonservice-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

As noted above, the veteran is service-connected for only one 
ear.  As such, this circumstance is evaluated under the 
paired organ exception.  Where there is total deafness in one 
ear that is service-connected, and total deafness in the 
nonservice-connected ear, the veteran shall be paid a rate of 
compensation as if the combination of the two disabilities 
were the result of service-connected disability.  See 
38 U.S.C.A. § 1160(a)(3) (West 2002); 38 C.F.R. § 3.383(a) 
VAOPGCPREC 32-97.  

The Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
section 103, amended 38 U.S.C.A. §1160(a)(3), by deleting the 
requirement for total deafness in the service-connected ear 
and inserting deafness compensable to a degree of 10 percent 
or more.  The amendment also deleted the words total deafness 
for the nonservice-connected ear and inserted the word 
deafness.  38 U.S.C.A. § 1160(a)(3) (West Supp. 2006).

VA promulgated a change to 38 C.F.R. § 3.383(a)(3) to 
implement the statutory change in August 2004.  The effective 
date of the change is December 6, 2002.  See 69 Fed. Reg. 
48,148-48,150 (Aug. 9, 2004).  The rule change noted that the 
term deafness was not defined.  Accordingly, VA established 
that in order to apply the paired organ exception, there must 
be a service-connected hearing impairment in one ear to a 
degree of 10 percent or more.  As to the nonservice-connected 
ear, VA determined that there must be hearing loss, as 
defined by 38 C.F.R. § 3.385, to constitute a hearing 
impairment as contemplated by the statute.  The result of the 
amendment is that a veteran must have a service-connected 
hearing impairment of 10 percent or more, and a hearing 
impairment in the nonservice-connected ear that meets the 
criteria at 38 C.F.R. § 3.385 before both ears may be 
considered in deriving the level of disability.  If the 
service-connected ear is rated at less than 10 percent, then 
the nonservice-connected ear is still considered to be a 
Level I, no matter the level of hearing impairment.  See 69 
Fed. Reg. 48,149-48,150; 38 C.F.R. § 4.85(f) (2006).

The veteran here does not meet the criteria under either the 
prior version of 38 U.S.C.A. § 1160(a)(3) or the amended 
version.  He did not have total deafness in both ears at any 
time.  Moreover, his service-connected disability is rated at 
less than 10 percent.  Therefore, the paired extremity 
provision is not for application.

A review of the July 2001 audiometric study, and using the 
speech discrimination scores from the audiogram, shows that 
there is Level I hearing in the right ear (no total 
deafness), and Level V hearing in the left ear.  See 38 
C.F.R. § 4.85, Table VI (2006).  The combination of the two 
ears corresponds to a noncompensable rating.  See 38 C.F.R. § 
4.85, Table VII, Diagnostic Code 6100 (2006).  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

The results of the August 2004 audiogram correlates to a 
Level I hearing in the right ear (veteran does not have a 
compensable rating for his left ear), and a Level III in the 
left ear.  This combination corresponds to a noncompensable 
rating.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

The Board has also considered the provisions under 38 C.F.R. 
§ 4.86 (2006) for exceptional patterns of hearing impairment.  
However, the veteran does not have a puretone threshold of 55 
decibels, as reflected by the July 2001 and August 2004 VA 
examinations, at the required frequencies such as to require 
application of 38 C.F.R. § 4.86(a).  Further, the July 2001 
and August 2004 audiograms do not demonstrate the requisite 
30-decibel loss at 1,000 Hertz and 70 decibel or more loss at 
2,000 Hertz to warrant consideration of 38 C.F.R. § 4.86(b). 

In light of the evidence of record, the veteran's claim for a 
compensable disability rating for service-connected hearing 
loss in the left ear is denied.


ORDER

New and material evidence having not been received; the claim 
for service connection for a right knee disorder is not 
reopened, and is denied.

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to a compensable disability rating for hearing 
loss in the left ear is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


